Citation Nr: 1401260	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-24 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 







INTRODUCTION

The Veteran had active service from August 1953 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 RO rating decision that denied service connection for bilateral hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset in service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that he has bilateral hearing loss that is due to in-service acoustic trauma and the evidence confirms that he was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385.  Thus, this case turns on whether this disability is related to or had its onset in service, to include the in-service acoustic trauma.  

The Veteran provided a May 2010 opinion from Dr. Hecker, an audiologist.  Dr. Hecker determined the Veteran's hearing loss is consistent with a history of noise exposure and presbycusis.  He stated it is very likely that a portion of the Veteran's hearing loss is a result of the extreme noise levels he was exposed to while in service.  

There is also a negative opinion from a VA audiologist, dated in January 2011 and again repeated in December 2012.  The VA audiologist determined hearing loss is not related to the in-service noise exposure because there was no hearing loss noted at the time of his separation from service.  No further rationale was provided.  

Based on the reasoning provided by the Veteran's private examiner, who is also an audiologist, the Board finds that the May 2010 private opinion at least as probative than the opinion offered by the VA audiologist.  As such, the Board finds that service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


